DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Genus A species: H2:CO of less than 1:1 (claim 7) and H2:CO of at least 1.1:1 (claim 10) in the reply filed on 13 December 2021 is acknowledged.  The traversal is on the grounds that claims 7-9 relate to the CO-rich gaseous substrate while claims 10-11 relate to the H2 rich gaseous substrate and the claims recite narrower ranges not distinct species.  This is found persuasive and the election requirement of claims 7-11 is withdrawn.
Applicant’s election without traverse of Genus B species: Clostridium, Genus C species: steam methane reforming, Genus D species: ethanol (claim 16) and Genus E species: jet fuel (claim 17) in the reply filed on 13 December 2021 is acknowledged.
Claims 15, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.

Claim Status
Claims 1-19 are currently pending.
Claims 15 and 18-19 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-14 and 16-17 are under examination herein.
Claims 1-14 and 16-17 are rejected.
Claims 1-6 and 17 are objected to.

Priority
	The application is a divisional of Application 16/123,464, now U.S. Patent No. 10,808,263. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/556,099 filed 8 September 2017. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 8 September 2017. 
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 29 September 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings filed on 8 September 2020 are accepted.

Claim Objections
Claims 1-6 and 17 are objected to because of the following informalities:    
In claim 1, lines 3 and 5, CO rich should be amended to CO-rich.
In claims 2-6, the preamble should be followed by a comma. 
Claims 2 and 3 should be amended so the active step is not recited in the wherein clause. Examiner suggests the following amendments to claims 2 and 3. The suggested amendments obviate the 112(b) rejection concerning "hydrogen separation zone" detailed in the section below. 
Claim 2. The process of claim 1, step b, further comprising passing the syngas to a water gas shift reactor, wherein at least a portion of the CO is reacted with water to produce CO2 and H2, and subjecting the gaseous substrate exiting the water gas shift reactor to the hydrogen separation process.
Claim 3. The process of claim 2, further comprising passing the gaseous substrate exiting the water gas shift reactor to a second water gas shift reactor, and subjecting the exit stream from the second water gas shift reactor to the hydrogen separation process.
In claim 4, line 1, "where" should be amended to "wherein". Examiner suggests amending to the following: The process of claim 1, wherein the hydrogen separation process comprises passing the syngas to a membrane separation reactor. 
In claim 6, line 1, "where" should be amended to "wherein". Examiner suggests amending to the following: The process of claim 1, wherein the hydrogen separation process comprises passing the syngas to a PSA reactor.
In claim 17, "the one or more fermentation product" should be amended to "the at least one fermentation product" to maintain consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1, step b recites a "hydrogen separation zone". There is no structure or device recited with each of the method steps, so it is unclear what the zone is. Examiner suggests amending step b to recite: subjecting the syngas to a hydrogen separation process to produce a CO rich gaseous substrate and an H2 rich gaseous substrate. Support for the suggested amendment can be found in the PGPub [17]. It is also suggested to amend "hydrogen separation zone" in claims 2, 3, 4, and 6 to "hydrogen separation process". Claim 1, step e, recites the limitation "the bioreactor system" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing "at least one bioreactor" with "a bioreactor system" in claim 1, lines 8. Lines 9-10 recite "a culture of at least one C1-fixing microorganism in a liquid nutrient medium". It is unclear if this refers to the same culture as recited in step c. Step f recites "at least one bioreactor" in line 11. It is unclear if this is the same bioreactor recited in step e, line 9. Step g, recites the limitation "the H2 rich C1-containing gaseous substrate" in line 12. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting "C1-containing" in line 12 or replacing "H2 rich gaseous substrate" with" H2 rich C1-containing gaseous substrate" in step b, line 4 and step f, line 11.
Claims 2-14 and 16-17 are dependent on claim 1 and are also rejected due to said dependency. 
In claim 2, line 3, it is unclear which gaseous substrate is being passed to the hydrogen separation zone. 
In claim 3, line 1, it is unclear which gaseous substrate is being passed to the second water gas shift reactor. 
In claim 5, line 4, it is unclear which bioreactor the CO and H2 gaseous substrate are being passed to. 
claim 12, it is unclear if the C1-fixing microorganism is the microorganism recited in claim 1, step c or claim 1, step e. Claim 1 recites "at least one C1-fixing microorganism"; therefore, it is further indefinite if the limitation of claim 12 is intended to further limit only one of the at least one C1-fixing microorganisms or all of the potential at least one C1-fixing microorganisms. Claims 13-14 are dependent on claim 12 and are also rejected due to said dependency. 
	 
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As disclosed in the notice of allowance (19 June 2020) of parent application 16/123,464, the prior art does not teach or suggest the limitation "passing CO-rich gaseous substrate to an inoculation reactor comprising a culture of at least one C1-fixing microorganism in a liquid nutrient medium" and "fermenting the CO-rich gaseous substrate to produce an inoculum". Therefore, the instant claims are free of prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631